DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/16/2021 has been entered and fully considered.
Claims 27-46 and 49 are pending of which claims 27 and 37 are independent and amended and claim 49 is independent and new and matches claims 27 and 37 in scope.
The IDS filed on 12/14/2021 has been considered.

Allowable Subject Matter
Claims 27-46 and 49 (renumbered 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 12/16/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.  In particular Applicant arguments has been found to be persuasive with respect to the secondary reference, Zhang, applied in the 103(a) rejection as detailed on page 12 (last 14 lines) and first paragraph of page 17 of the Remarks.  The references cited  in the rejection presented in the European Office Action cited in the IDS submitted on 12/14/2021 also cannot cure the deficiencies listed by Applicant as detailed on page 12 (last 14 lines) and first paragraph of page 17 of the Remarks.
Independent claims 27, 37 and 49 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“….perform(ing) conversion between the first interface configuration and the second interface configuration for data communicated in the at least one data flow, using the selected one or more interface functions, wherein conversion between the first interface configuration and an intermediate interface configuration adapted for a packet network is performed by a first part of the transition device, and conversion between the intermediate interface configuration and the second interface configuration which is different from the first interface configuration, is performed by a second part of the transition device, and the data is transported over the packet network between said first and second parts of the transition device, using the intermediate interface configuration.”
Therefore, the above limitation(s) in combination with the remaining limitation(s) of the respective independent claims 27, 37, and 49 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims of each independent claim are allowed for the same reasons as mentioned above for independent claims 27, 37, and 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474